Trimble Navigation Limited 935 Stewart Drive Sunnyvale, CA 94085-3913 July 15, 2011 David Burton Staff Accountant Division of Corporate Finance Securities and Exchange Commission treet, N.E. Washington, D.C. 20549 Re:Trimble Navigation Limited SEC Comment Letter dated July 5, 2011 Dear Mr. Burton Trimble Navigation Limited is submitting the following responses to the Staff’s comment letter dated July 5, 2011 on the Company’s Form 10-K for the fiscal year ended December 31, 2010 and filed March 1, 2011. Form 10-K for fiscal year ended December 31, 2010 Reconciliation of GAAP to Non-GAAP Financial Measures, page 42 1. Please refer to prior comment 8. We note that your presentation format in Exhibit A includes expanded language discussing why management excludes certain items from all of the non-GAAP measures presented. However, we do not see where you have provided the disclosure required by Item 10(e)(1)(i)(C) of Regulation S-K for each specific non-GAAP measure presented. Please revise future filings to provide the required disclosures for each non-GAAP measure. Provide us with a sample of your proposed revised disclosure. Securities and Exchange Commission July 15, 2011 Page 2 Response: In future filings, we will include expanded disclosure with respect to each of the nine non-GAAP financial measures presented. Please see attached Annex A for an example of this disclosure. We have included reasons why we believe each non-GAAP measure provides useful information to investors regarding our financial condition and results of operations pursuant to Item 10(e)(1)(i)(C) of Regulation S-K. We will also include expanded disclosure for footnotes (F) and (I) of Exhibit A. Please see the attached Annex A for an example of this disclosure. We have eliminated the former footnote (J) of Exhibit A because the Company has decided not to separately disclose the non-GAAP tax rate impact on non-controlling interests as the amounts involved are immaterial. Item 11.Executive Compensation, page 85 2. Your response to prior comment 13 implies that a payment under the MIP is determined solely by operating income growth on an annual basis, contrary to your disclosure regarding eligibility to receive quarterly payments of 15%. Please clarify the purpose of the quarterly operating targets and results and how those targets and results relate to the amounts paid under the MIP. Response: Under the 2010 MIP, in addition to the annual targets based upon operating income, the Company had quarterly operating income targets which added up to the full year targets. This was done to keep the short-term objective balanced with the longer term objectives.Fifteen percent (15%) of the annual targeted bonus was earned if a quarterly target was achieved.If quarterly targets were paid out, they were deducted from the full year target calculation; they were not additive to the full year payout.It was possible to miss on the annual target, but earn quarterly payouts by achieving the targets for those quarters.Conversely, it was also possible to miss the target on several quarters and still get the full year payout by exceeding the targets on the other quarters.In other words, if the full year target was achieved, but not all quarterly targets were achieved, a full payout could still be earned. 3. You indicate in your response to prior comment 14 that to receive any incentive compensation, the thresholds you mention must be met and Mr. Harrington did not meet those thresholds. However, it appears from pages 24 and 27 of your definitive proxy statement that Mr. Harrington received incentive compensation related to business unit performance. Please clarify why Mr. Harrington was paid an incentive bonus for the performance of the business unit when he did not meet the threshold annual revenue and operating margin. Also, to the extent your incentive program relies on targets related to historical performance, such as the annual minimum thresholds you mention, please disclose those targets in future applicable filings. To the extent that it is appropriate to Securities and Exchange Commission July 15, 2011 Page 3 omit specific targets or performance objectives, you are required to provide appropriate disclosure pursuant to Instruction 4 to Item 402(b) of Regulation S-K. Response: As noted in Response 2 above, it was possible to miss on the annual target, but earn quarterly payouts by achieving the targets for those quarters.Mr. Harrington’s annual target bonus was 50% based upon Corporate operating income targets and 50% based upon business unit operating income targets.He did earn a bonus related to his 50% Corporate bonus based upon exceeding Corporate operating income targets. Mr. Harrington did not meet the annual operating income target for his business unit, however he did achieve his Q1 2010 business unit target and earned a payout equal to 15% of his business unit target bonus. The Company has historically disclosed in its Proxy Statement, most recently in the Proxy Statement filed March 18, 2011, and will continue to disclose quarterly and annual targets that its incentive program relies on in future filings. In connection with this response, we acknowledge the following: · the Company is responsible for the adequacy and accuracy of the disclosure in the filing; · staff comments or changes to disclosure in response to staff comments do not foreclose the Commission from taking any action with respect to the filing; and · the Company may not assert staff comments as a defense in any proceeding initiated by the Commission or any person under the federal securities laws of the United States. Please contact the undersigned at (408) 481-8000 should you require further information or have any questions. Sincerely, /s/ Rajat Bahri Rajat Bahri Chief Financial Officer Securities and Exchange Commission July 15, 2011 Page 4 Annex A RECONCILIATION OF GAAP TO NON-GAAP FINANCIAL MEASURES The following presentation includes non-GAAP measures.Our non-GAAP measures are not meant to be considered in isolation or as a substitute for comparable GAAP measures. The non-GAAP financial measures included in the following table are set forth below: Non-GAAP gross margin Non-GAAP gross margin excludes restructuring costs, amortization of purchased intangibles, stock-based compensation and amortization of acquisition-related inventory step-up from GAAP gross margin. We believe that these exclusions offer investors a more accurate view of our core gross margin and facilitates comparison to past core gross margin. Non-GAAP operating expenses Non-GAAP operating expenses excludes restructuring costs, amortization of purchased intangibles, stock-based compensation and acquisition costs from GAAP operating expenses. We believe that these exclusions offer investors a more accurate view of our core operating expenses and facilities comparison to our past core operating expenses. Non-GAAP operating income Non-GAAP operating income excludes restructuring costs, amortization of purchased intangibles, stock-based compensation, amortization of acquisition-related inventory step-up and acquisition costs from GAAP operating income. We believe that these exclusions offer investors a more accurate view of our core operating income performance as compared to our past core operating income performance and enhance comparability of results. Non-GAAP non-operating income, net Non-GAAP non-operating income, net excludes acquisition costs from GAAP non-operating income, net. These costs are specific to particular acquisitions and vary significantly in amount and timing. We believe that these exclusion provides investors with a more accurate view of our core non-operating income, net and facilitates comparison to our past core non-operating income, net. Non-GAAP income tax provision (benefit) Non-GAAP income tax provision (benefit) excludes an IRS settlement and a valuation allowance release from GAAP income tax provision (benefit) and includes non-GAAP items tax effected. Non-GAAP items tax effected adjusts the provision for income taxes to reflect the effect of Securities and Exchange Commission July 15, 2011 Page 5 certain non-GAAP items on non-GAAP net income. We believe this information is useful to investors because it provides for consistent treatment of the excluded items in our non-GAAP presentation. Investors also benefit from the exclusion of IRS settlement and valuation allowance release because it facilitates comparisons to our past core income tax provision. Non-GAAP net income Non-GAAP net income excludes restructuring costs, amortization of purchased intangibles, stock-based compensation, amortization of acquisition-related inventory step-up, acquisition costs and non-GAAP tax adjustments from GAAP net income. We believe that these exclusions offer investors a more accurate view of our core net income performance as compared to our past core net income performance and enhance comparability of results. Non-GAAP diluted net income per share Non-GAAP diluted net income per share excludes restructuring costs, amortization of purchased intangibles, stock-based compensation, amortization of acquisition-related inventory step-up, acquisition costs and non-GAAP tax adjustments from GAAP diluted net income per share. We believe that these exclusions offer investors a more accurate view of our core diluted net income per share as compared to our past core diluted net income per share and enhance comparability of results. Non-GAAP operating leverage Non-GAAP operating leverage is the increase in non-GAAP operating income as a percentage of the increase in revenue. We believe that this information offers investors a more accurate view of our core non-GAAP operating leverage as compared to our past core non-GAAP operating leverage and enhance comparability of results. Non-GAAP segment operating income Non-GAAP segment operating income excludes stock-based compensation from GAAP segment operating income. This information is useful to investors because some may view stock-based compensation as a non-cash expense that is not reflective of our core segment operating income. These non-GAAP measures can be used to evaluate our historical and prospective financial performance, as well as our performance relative to competitors.As stated above, we believe some of our investors track our "core operating performance" as a means of evaluating our performance in the ordinary, ongoing, and customary course of our operations.Management also believes that looking at our core operating performance provides a supplemental way to provide consistency in period to period comparisons.Accordingly, management excludes from non-GAAP those items relating to restructuring, amortization of purchased intangibles, stock based compensation, amortization of acquisition-related inventory step-up,acquisition costs, and certain tax charges/benefits of which $27.5 million is associated with the IRS settlement and Securities and Exchange Commission July 15, 2011 Page 6 $7.6 million is associated with a valuation allowance release benefit. For detailed explanations of the adjustments made to comparable GAAP measures, see items (A) – (J) below. Fiscal Years Ended (In thousands, except per share data) December 31, 2010 January 1, 2010 January 2, 2009 Dollar % of Dollar % of Dollar % of Amount Revenue Amount Revenue Amount Revenue GROSS MARGIN: GAAP gross margin: $ % $ % $ % Restructuring ( A ) % % % Amortization of purchased intangibles ( B ) % % % Stock-based compensation ( C ) % % % Amortization of acquisition-relatedinventory step-up ( D ) % % % Non-GAAP gross margin: $ % $ % $ % OPERATING EXPENSES: GAAP operating expenses: $ % $ % $ % Restructuring ( A ) ) -0.1
